Citation Nr: 1537697	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-21 814	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.

4.  Entitlement to death pension.


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and September 1972 to May 1973.  His awards and decorations include the Purple Heart and Combat Infantry Badge.  The Veteran died in July 2008 and the appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the claims file currently resides with the VA RO in Atlanta, Georgia.    

In August 2010, the appellant testified at a hearing before a Decision Review Officer (DRO) at the VA RO in Atlanta, Georgia.  A transcript of this hearing is of record.  

The Board observes that the appellant appointed DeWitt R. Dent, an attorney, to represent her via VA Form 21-22a in March 2009.  Under new regulations, agents and attorneys who commence representation on or after June 23, 2008, must file an application for accreditation with VA's Office of General Counsel  (OGC), as provided for in 38 C.F.R. § 14.629(b) (2015), and receive notice of accreditation before providing representation.  As Mr. Dent has not yet been accredited by OGC, the appellant was advised of such in a July 2015 letter and was notified that the Board cannot recognize him as her representative.  Such letter offered options as to how she would like to proceed with respect to her selection of a representative, to include representing herself or selecting a Veterans Service Organization, agent, or attorney to represent her.  The letter further informed the appellant that, if the Board did not hear from her within 30 days, it would be assumed that she wanted to represent herself and would resume review of her appeal.  As the Board has not heard from the appellant to date, she is presumed to be representing herself in the appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

The Board's adjudication of the claim for service connection for DIC under the provisions of 38 U.S.C.A. § 1318 is set forth in the decision below.  The remaining issues on appeal are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not evaluated as totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death, rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, and was not a former prisoner of war (POW) who died after September 30, 1999.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the context of a claim for DIC benefits section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matter of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  In this regard, letters provided to the appellant in September 2008 and June 2010, in their totality, informed the appellant of the various bases for a grant of DIC and her and VA's respective responsibilities in obtaining evidence and information to support such a grant.  Additionally, the June 2010 letter advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  While these letters did not inform the appellant of the disabilities for which service connection was granted prior to the Veteran's death, this error is harmless with respect to the claim for DIC adjudicated below as the contentions and testimony submitted by the appellant reflect actual knowledge of the disabilities for which service connection had been granted prior to the Veteran's death.  While the June 2010 VCAA notice was provided after the initial decision, the deficiency in the timing of this notice was remedied by readjudication of the claim for DIC in a subsequent July 2011 statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  Also of record and considered in connection with the appeal are various written statements provided by and on behalf of the appellant.  While VA has not obtained a medical opinion with respect the claim adjudicated herein, such would not assist in substantiating the claim and, thus, it is not necessary to decide the issue.  In this regard, the issue pertaining to DIC benefits pursuant to 38 U.S.C.A. § 1318 turns on whether the Veteran was evaluated as totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death, was rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, or was a former POW who died after September 30, 1999.  As such, the Board finds that obtaining any new medical evidence in the form of treatment records or a VA opinion could serve no purpose in advancing the appellant's claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.

VA's General Counsel has held that, under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim or to assist a claimant in developing evidence to substantiate a claim where undisputed facts render the claimant ineligible for the claimed benefit. 
See VAOPGCPREC 5-2004 (June 23, 2004).  As will be explained below, the undisputed facts render the appellant ineligible for DIC benefits under 38 U.S.C.A. § 1318.  Therefore, the Board finds that, under the holding of VAOPGCPREC 5-2004, there is no duty on VA's part under the provisions of the VCAA and its implementing regulations to further notify or assist the appellant with regard to the issue decided herein. 

In August 2010, the appellant was provided an opportunity to set forth her contentions during an RO hearing before a DRO.  In this regard, 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2010 hearing, the issue on appeal was noted, which at the time was broadly characterized as entitlement to service connection for the cause of the Veteran's death.  Furthermore, the DRO advised the appellant that the Veteran had been awarded a total disability rating based in individual unemployability as of October 1998.  The DRO offered further opportunity for the appellant to provide any additional information regarding her claims; however, no further contentions or identification of relevant evidence was offered with regard to the issue adjudicated herein.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has satisfied fully the duty to notify and assist with respect to the claim adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA with respect to the claim decided herein would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claim adjudicated in this decision.   

II. Analysis

VA will pay DIC benefits to the surviving spouse or children in the same manner as if the Veteran's death were service-connected, if:  (1) the Veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was:  (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22. 

For the purposes of this section, "entitled to receive" means that the Veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:  (1) The Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the specified period but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime;  (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability retroactively; or (3) at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because:  (i) VA was paying the compensation to the Veteran's dependents; (ii) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (iii) the Veteran had not waived retired or retirement pay in order to receive compensation; (iv) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (v) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (vi) VA was withholding payments under 38 U.S.C.A. § 5308 but determined that benefits were payable under 38 U.S.C.A. 
§ 5309.  38 C.F.R. § 3.22(b)(1)-(3).  In addition, for the purposes of Section 3.22, "rated by VA as totally disabling" includes a total disability rating for compensation based on individual unemployability (TDIU).  38 C.F.R. § 3.22(c). 

The record reflects that, at the time of his death in July 2008, the Veteran was service-connected for:  posttraumatic stress disorder (PTSD), rated 50 percent disabling effective from July 14, 1997; residuals of a fractured right ankle, rated 20 percent disabling effective July 14, 1997; residuals of a shell fragment wound of the face with retained foreign bodies, rated 10 percent disabling effective from May 4, 1973; and low back stain, rated 10 percent disabling effective from July 14, 1997.  He had a combined schedular disability rating of 70 percent from July 14, 1997, and was granted TDIU effective from October 9, 1998. 

Thus, the evidence does not show that the Veteran was entitled to receive 100 percent disability compensation for the ten-year period immediately preceding his death in July 2008, and he was not receiving such compensation for any of the reasons enumerated in 38 C.F.R. § 3.22(b).  Additionally, the record does not show, and the appellant does not contend, that the Veteran was rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty or was a POW.  As such, there is no possibility that the Veteran could have met the requirements of a total disability rating of the required duration at the time of his death. 

Furthermore, the Board observes there has been no specific pleading by the appellant of clear and unmistakable error in any prior decision.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).  In addition, to the extent that the appellant, who has raised several theories of entitlement to service connection for the cause of the Veteran's death as discussed in the remand below,  has implicitly contended thereby that the Veteran should have been considered as totally disabled for at least 10 years immediately prior to his death due to disability incurred in service, DIC based on such "hypothetical entitlement" is now barred as matter of law.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009).  Accordingly, to whatever extent the appellant has asserted a claim based on "hypothetical entitlement," the Board concludes any theory of hypothetical entitlement is barred in the present case pursuant to the applicable regulation, 38 C.F.R. § 3.22, as well as the U.S. Court of Appeals for the  Federal Circuit's holdings in Rodriguez and Tarver.

Therefore, the appellant has not identified any permissible basis for granting the claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  The facts of this case are not in dispute and the law is dispositive. Accordingly, the claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC under 38 U.S.C. § 1318 is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the appellant's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that the November 2008 rating decision denied entitlement to accrued benefits and death pension in addition to DIC and service connection for the cause of the Veteran's death.  In September 2009, the appellant entered a notice of disagreement as to the denial of all four issues and specifically stated that she was appealing the denial of death pension and accrued benefits as the surviving spouse of the Veteran.  However, the July 2011 statement of the case only addressed the issues of entitlement to DIC and service connection for the cause of the Veteran's death.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97   (1997).

Regarding the claim for service connection for the cause of the Veteran's death, his July 2008 death certificate lists the immediate cause of death as cardiac arrest as due to or a consequence of renal failure.  The appellant alleges several theories of entitlement to service connection for the cause of the Veteran's death, to include (1) that the renal failure that caused the Veteran's death was the result of hypertension that was caused or aggravated by the service-connected PTSD, as documented by such evidence an August 2007 echocardiogram showing left ventricular hypertrophy that she asserts was a pathological reaction to high blood pressure; (2) that the Vetean's renal failure was etiologically related to his shrapnel wounds incurred in service, to include as a result of hepatitis from blood transfusions used in the treatment of these wounds; and (3) that the cardiac arrest listed on the Veteran's death certificate was a manifestation of  ischemic heart disease, which is included in the list of presumptive diseases associated with exposure to herbicides.  See September 23, 2009 and September 30, 2010, statements and August 5, 2010, hearing transcript. 

To establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that a disability, either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran's service record reflects his service in the Republic of Vietnam during the Vietnam Era.  Thus, his exposure to herbicides is presumed.  Id. 

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on herbicide exposure is available for a list of diseases to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Such disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Hypertension is not among the disabilities recognized by VA as being associated with herbicide exposure under the aforementioned provisions relating to presumptive service connection which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991) (hypertension is specifically excluded as a disease presumed to have resulted from exposure to herbicide agents).  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).  However, while hypertension is not listed as a presumptive disease under 38 C.F.R. § 3.309(e) and is specifically excluded as being part of ischemic heart disease, the National Academy of Sciences and the Institute of Medicine's Veterans and Agent Orange:  Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924 -47928 (2012).  Furthermore, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA has not obtained a medical opinion in this case.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  In this case, the Board concludes that in order to fulfill the duty to assist, the AOJ should obtain a medical opinion addressing the theories of entitlement to service connection for the cause of the Veteran's death raised by the appellant and discussed above. 

In light of the necessary development discussed above, the AOJ upon remand will also be requested to issue the appellant a letter that completely conforms with the Hupp decision.  

Accordingly, the case is REMANDED for the following action

1.  Provide the appellant with a statement of the case regarding the issues of entitlement to accrued benefits and death pension.  Advise the appellant of the time period in which to perfect her appeal.  If the appellant perfects her appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Send the appellant a notification letter that confirms with Hupp, including in particular a statement of the conditions for which the Veteran was service-connected at the time of his death.

3.  The AOJ should forward the claims folder to an appropriate VA clinician in order to provide an opinion regarding the cause of the Veteran's death.  The complete record and a copy of this REMAND must be made available to and reviewed by the physician, who is requested to formulate the following opinions: 

(A)  Is it at least as likely as not (i.e., at least a 50 percent probability) that hypertension resulting from, as argued by the appellant, "over activity of the sympathetic nervous system" caused by the Vetean's PTSD, or otherwise caused or aggravated by PTSD, contributed materially and significantly to the renal failure that caused his death?

(B)  Is it at least as likely as not that shrapnel wounds incurred in service, to include as a result of claimed hepatitis from blood transfusions for treatment of these wounds, contributed materially and significantly to the renal failure that caused his death?

(C)  Is it at least as likely as not that the cardiac arrest listed on the Veteran's death certificate represented a manifestation of ischemic heart disease or another cardiac disorder etiologically related to his presumed exposure to herbicides in Vietnam that contributed materially and significantly to his death?

Consideration must be given to the certificate of death and the medical records contained in the Veteran's record.  A complete rationale should be provided for all opinions proffered.

4.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claim for service connection for the cause of the Veteran's death.  If this claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


